                     IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MARYLAND, SOUTHERN DIVISION


J.O.P., M.A.L.C., M.E.R.E., K.A.R.C., and
E.D.G., on behalf of themselves as individuals
and on behalf of others similarly situated,
                                                     Civil Action No. 8:19-CV-01944-GJH
                 Plaintiffs,

        v.

U.S. DEPARTMENT OF HOMELAND
SECURITY et al.

                 Defendants.


                           PLAINTIFFS’ REQUEST FOR A HEARING


        Pursuant to Local Rule 105(6), Plaintiffs hereby request a hearing on Plaintiffs’ Motion to

Enforce the Preliminary Injunction (D.I. 75). Plaintiffs respectfully request a hearing as soon as

practicable because, as explained below, plaintiff E.D.G. faces a risk of deportation and this

Court’s decision on the pending motion will likely affect whether plaintiff E.D.G. may continue

to seek relief from deportation with USCIS.

        Briefing is completed on Plaintiffs’ Motion to Enforce the Preliminary Injunction.

Plaintiffs filed their opening brief (D.I. 76) and supporting papers on November 22, 2019,

Defendants filed an opposition brief (D.I. 88) and supporting papers on December 19, 2019, and

Plaintiffs filed their reply brief (D.I. 107) and supporting papers on January 24, 2020.

        Defendants have also filed a Motion to Dismiss the First Amended Complaint, and briefing

on that motion will be completed on February 10, 2020. If the Court would like argument on that




                                                 1
ACTIVE/102191820.3
motion, it may be efficient to address Defendants’ motion at the same time as a hearing on

Plaintiffs’ motion.

        As set forth in Plaintiffs’ opening brief (D.I. 76), USCIS rejected jurisdiction over plaintiff

E.D.G.’s asylum application on grounds that an immigration judge had made an “affirmative act”

to terminate his status as an “unaccompanied alien child.” D.I. 76 at 6-7. The immigration judge

denied E.D.G.’s asylum application, and E.D.G. has appealed that decision to the Board of

Immigration Appeals (“BIA”). Id. The BIA has not yet issued a decision. While E.D.G.’s appeal

is pending before the BIA, his removal is stayed. But if the BIA affirms the immigration judge’s

decision, E.D.G. will have a final, immediately executable removal order. E.D.G. seeks prompt

resolution of the pending Motion to Enforce the Preliminary Injunction before he has such an

order, as this Court’s decision will impact whether USCIS is allowed, as it did in E.D.G.’s case, to

defer to an immigration judge’s jurisdictional determination. In short, the Court’s decision on the

pending motion will affect whether plaintiff E.D.G. may seek relief from deportation with USCIS

before he is removed from the United States to Honduras, the country where he fears persecution.

        Accordingly, Plaintiffs request a hearing date on one of the dates listed below, or in the

alternative, a date as early as practicable at the Court’s convenience. Plaintiffs’ counsel has

conferred with Defendants’ counsel, and hereby confirms that both parties are available on any

of the following days: February 17, 18, 19, 20, 21, 24, 25, and March 2, 3, 4, 5, and 6.




                                                  2
ACTIVE/102191820.3
Dated: February 3, 2020


Respectfully submitted,

/s/ Brian T. Burgess

Brian T. Burgess (Bar No. 19251)       Michelle N. Mendez (Bar No. 20062)
Stephen R. Shaw*                       Catholic Legal Immigration Network
Goodwin Procter LLP                    (CLINIC)
901 New York Avenue, NW                8757 Georgia Avenue, Suite 850
Washington, DC 20001-4432              Silver Spring, MD 20910
Phone: 202-346-4000                    Phone: 301-565-4824
Fax: 202-346-4444                      Fax: 301-565-4824
BBurgess@goodwinlaw.com                mmendez@cliniclegal.org
SShaw@goodwinlaw.com
                                       Rebecca Scholtz*
Elaine Herrmann Blais*                 Catholic Legal Immigration Network
Sarah K. Frederick*                    (CLINIC)
Kevin J. DeJong*                       30 S. 10th Street (c/o University of St.
Goodwin Procter LLP                    Thomas Legal Services Clinic)
100 Northern Avenue                    Minneapolis, MN 55403
Boston, MA 02210                       Phone: 651-962-4833
Phone: 617-570-1000                    Fax: 301-565-4824
Fax: 617-523-1231                      rscholtz@cliniclegal.org
EBlais@goodwinlaw.com
SFrederick@goodwinlaw.com              Kristen Jackson*
KDejong@goodwinlaw.com                 Mary Tanagho Ross*
                                       Public Counsel
Scott Shuchart*                        610 South Ardmore Avenue
Kids in Need of Defense                Los Angeles, CA 90005
1201 L Street, NW, Floor 2             Phone: 213-385-2977
Washington, DC 20005                   Fax: 213-201-4727
Phone: 202-318-0595                    kjackson@publicccounsel.org
Fax: 202-824-0702                      mross@publiccounsel.org
sshuchart@supportkind.org

Wendy Wylegala*                        Attorneys for Plaintiffs
Kids in Need of Defense
1251 Avenue of the Americas (c/o       * admitted pro hac vice
Lowenstein Sandler LLP)
New York, NY 10020
Phone: 862-926-2069
Fax: 202-824-0702
wwylegala@supportkind.org



                                   3
ACTIVE/102191820.3
